     Case 19-10641      Doc 38      Filed 06/19/20 Entered 06/19/20 16:11:59                Desc Main
                                      Document     Page 1 of 7



                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MAINE


In re:                                                       Chapter 13

Gregory A. O’Neil,                                           Case No. 19-10641

                             Debtor


               ORDER SUSTAINING IN PART AND OVERRULING IN PART
                     TRUSTEE’S OBJECTION TO EXEMPTIONS

         The Trustee has objected to several of the Debtor’s claimed exemptions. See [Dkt. No.

13]. In evaluating the objection, the Court has considered the Debtor’s response [Dkt. No. 23],

the parties’ statements at a hearing on March 12, 2020, and their post-hearing briefs. See [Dkt.

Nos. 29 and 36]. The Trustee’s objection is sustained in part and overruled in part.

         Under 11 U.S.C. § 522(b), an individual debtor may remove certain property from the

bankruptcy estate by a process known as “exemption.” Specifically, an individual debtor may

exempt either the property listed in section 522(b)(3) or, subject to an important caveat, the

property listed in section 522(b)(2). See 11 U.S.C. § 522(b)(1). In general, section 522(b)(3)

looks to three sources of law—state law, local law, and federal law other than 11 U.S.C. §

522(d)—to determine the extent to which property may be exempted. See 11 U.S.C. §

522(b)(3)(A).1 Section 522(b)(2), on the other hand, points to section 522(d) to determine the

extent to which property may be exempted. 11 U.S.C. § 522(b)(2). The caveat is this: the

second option—section 522(b)(2) and, by extension, section 522(d)—is not available to a debtor

if the state law applicable to the debtor under section 522(b)(3)(A) specifically prohibits the use



 1
     Section 522(b)(3) also identifies two other categories of property that may be exempted. See 11
U.S.C. § 522(b)(3)(B)-(C) (providing an exemption for certain interests held as a tenant by the entirety or
as a joint tenant and an exemption for interests in certain retirement funds).
  Case 19-10641        Doc 38     Filed 06/19/20 Entered 06/19/20 16:11:59              Desc Main
                                    Document     Page 2 of 7



of that federal scheme. 11 U.S.C. § 522(b)(2). This type of state law prohibition on the use of

the federal exemptions found in section 522(d) is commonly referred to as an “opt out.” Finally,

in a caveat-to-the-caveat, the concluding paragraph of section 522(b)—sometimes called the

“hanging paragraph”—provides that a debtor may use the federal exemptions in section 522(d) if

the domiciliary requirement of section 522(b)(3)(A) “render[s] the debtor ineligible for any

exemption[.]” 11 U.S.C. § 522(b).

       In this context, much hinges on the state law applicable to the debtor under section

522(b)(3)(A) – i.e., the state law “applicable on the date of the filing of the petition to the place

in which the debtor’s domicile has been located for the 730 days immediately preceding the date

of the filing of the petition” or, if the debtor was not domiciled in a single place during that 730-

day period, “the place in which the debtor’s domicile was located for 180 days immediately

preceding the 730-day period[.]” 11 U.S.C. § 522(b)(3)(A). In this case, the parties agree that,

although the Debtor was a resident of Maine on the petition date, section 522(b)(3)(A) specifies

the application of Maryland exemption law. Maryland is an “opt out” state. Md. Cts. & Jud.

Proc. § 11-504(g). So, Maryland law would seem to figure prominently in the resolution of this

dispute. However, the Debtor has claimed exemptions under both Maryland law and federal

law. The Trustee, as the party objecting, bears the burden of proving that each of the exemptions

in question is not properly claimed. See Fed. R. Bankr. P. 4003(c). Resolution of this dispute

turns on the facts alleged by the Trustee and admitted by the Debtor and the interpretation of the

applicable statutes. The exemptions to which the Trustee objects fall into several categories,

each of which is addressed in turn.

       First, relying on 11 U.S.C. § 522(d)(1), the Debtor claims an exemption in the amount of

$25,150 in real property in Rangeley, Maine. Section 522(d)(1) allows a debtor to exempt up to




                                                   2
     Case 19-10641       Doc 38      Filed 06/19/20 Entered 06/19/20 16:11:59                Desc Main
                                       Document     Page 3 of 7



$25,150 in value in real property “that the debtor or a dependent of the debtor uses as a

residence[.]” 11 U.S.C. § 522(d)(1). The Debtor does not use the Rangeley property as his

residence, and he concedes that, on the petition date, he was not using the property as his

residence. There is no suggestion that a dependent of the Debtor is using the Rangeley property

as the residence. For these reasons, the Trustee’s objection to the Debtor’s claimed exemption in

the Rangeley property is SUSTAINED.2

         Second, the Debtor claims two exemptions under Md. Cts. & Jud. Proc. § 11-504(b)(1):

one in the amount of $3,000 in a laptop and computers, and another in the amount of $300 in

books and pictures. The statute the Debtor invokes provides an exemption for “[w]earing

apparel, books, tools, instruments, or appliances, in an amount not to exceed $5,000 in value

necessary for the practice of any trade or profession[.]” Id. Citing the Debtor’s schedules and

statements and his testimony at the 341 meeting, the Trustee asserts that, although the Debtor

formerly operated a computer systems business, he is currently unemployed and therefore

ineligible for any exemption under section 11-504(b)(1). At the hearing in March, the Debtor

conceded that he would not be able to establish an intent to resume the operation of his former

business such that he might be able to exempt the laptop, computers, books, or pictures. Based

on this concession, the Trustee’s objection to the exemption in these items is SUSTAINED.

         Finally, the Debtor claims two exemptions under Md. Cts. & Jud. Proc. § 11-

504(f)(1)(i)(1), one in the amount of $5,000 in a 2000 Porsche Cabriolet, and the other in the

amount of $0 in sports and hobby equipment. The statute the Debtor seeks to use provides (in

relevant part) that “in any proceeding under Title 11 of the United States Code . . . any individual

debtor domiciled in this State may exempt the debtor’s aggregate interest in” personal property



 2
      The Court does not reach the Trustee’s alternative objection to this claim of exemption.


                                                      3
     Case 19-10641      Doc 38     Filed 06/19/20 Entered 06/19/20 16:11:59                Desc Main
                                     Document     Page 4 of 7



up to a value of $5,000. Id. (emphasis added). The Trustee contends that the Debtor cannot

avail himself of this particular part of the Maryland exemption scheme because the Debtor was

not actually domiciled in Maryland on the petition date.

         The Debtor’s reactions to this argument have varied. During the hearing, the Debtor

argued that the Court should deem him to have been domiciled in Maryland on the petition date.

In his post-hearing brief, however, the Debtor appears to concede that the Trustee has the better

view of Maryland’s domiciliary restrictions. After making that apparent concession, the Debtor

trains his sights on the hanging paragraph of section 522(b)(3) and invites the Court to declare

that he may amend his Schedule C to claim exemptions under section 522(d). The Court

declines this invitation because, as a matter of federal bankruptcy law, the Debtor satisfies the

domiciliary restriction in section 11-504(f)(1)(i)(1).3

         The parties did not identify, and the Court has not found, any binding authority

interpreting section 522(b)(3)(A). In the absence of such authority, the Court evaluates section

522(b) as a whole and concludes that section 522(b)(3)(A) creates a legal fiction that the Debtor

was domiciled in Maryland on the petition date. To be sure, the text of the statute does not say

that the debtor is deemed to be domiciled in the state whose law is applicable under section

522(b)(3)(A). But that is the unmistakable import of the statute. In enacting section

522(b)(3)(A), Congress was attempting to thwart perceived abuses by debtors relocating from

one state to another in advance of a bankruptcy filing for the purpose of obtaining more generous

exemptions. See H.R. Rep. No. 109-31, pt. 1, at 15-16 (2005), reprinted in 2005 U.S.C.C.A.N.


 3
     Although it is unnecessary to apply the hanging paragraph in this case, the Debtor’s view of that
paragraph finds some support in the legislative history. See H.R. Rep. No. 109-31, pt. 1, at 72 (2005),
reprinted in 2005 U.S.C.C.A.N. 88, 140 (explaining that if the effect of the domiciliary provision of
section 522(b) “is to render the debtor ineligible for any exemption, the debtor may elect to exempt
property of the kind described in the Federal exemption notwithstanding the state has opted out of the
Federal exemption allowances”).


                                                    4
     Case 19-10641      Doc 38     Filed 06/19/20 Entered 06/19/20 16:11:59                Desc Main
                                     Document     Page 5 of 7



88, 102 (describing the so-called “mansion loophole” and the domiciliary provisions in section

522(b) designed to close that loophole). To achieve that goal, Congress specified the application

of the exemption law of the state where the debtor was domiciled during the 730 days preceding

the petition date, or the 180-day period preceding that 730-day period if the debtor moved during

the 730-day period. There is no suggestion that Congress intended to put the debtor in a worse

position than she would have been in if she had not, in fact, relocated during the 730-day period

leading up to the commencement of the case. See Laura B. Bartell, The Peripatetic Debtor:

Choice of Law and Choice of Exemptions, 22 Emory Bankr. Dev. J. 401, 419 (2006) (“Congress

did not intend to allow the state whose exemptions it incorporated to override the designation by

a provision of state law and thereby put the debtor into exemption-limbo.”).4 The idea was to

examine the debtor’s ability to exempt property under the law that would have been applicable

if—on the petition date and utilizing the law in effect on that date—the debtor had remained

domiciled in the place where the debtor lived before relocating. When that examination occurs

in this case, under section 522(b)(3)(A), the Debtor is deemed to be domiciled in Maryland and

he is therefore eligible to claim exemptions under Md. Cts. & Jud. Proc. § 11-504(f)(1)(i)(1).

         Even if the Debtor were not deemed to be domiciled in Maryland as a matter of federal

bankruptcy law, the Trustee’s objection to these particular claims of exemption would still fall

short. The Bankruptcy Code defers, to a significant extent, to state law in the area of

exemptions, but that deference is not complete. See, e.g., Owen v. Owen, 500 U.S. 305, 313

(1991) (declining to pronounce the opt-out policy absolute in the context of section 522(f), and



 4
     Although this construction of the domiciliary provisions of section 522(b)(3)(A) leaves less work for
the hanging paragraph than the interpretation urged by the Trustee, this holding does not render the
hanging paragraph meaningless. See In re Garrett, 435 B.R. 434, 450-51 (Bankr. S.D. Tex. 2010)
(describing three scenarios where the hanging paragraph might apply even if section 522(b)(3)(A) were
interpreted to preempt inconsistent state residency restrictions).


                                                    5
  Case 19-10641           Doc 38   Filed 06/19/20 Entered 06/19/20 16:11:59             Desc Main
                                     Document     Page 6 of 7



instead applying the opt-out “along with whatever other competing or limiting policies the

statute contains”); Patriot Portfolio, LLC v. Weinstein (In re Weinstein), 164 F.3d 677, 683 (1st

Cir. 1999) (observing, in the context of section 522(c), that a “state’s ability to define its

exemptions . . . must yield to conflicting policies in the Bankruptcy Code.”); see also Bruin

Portfolio, LLC v. Leicht (In re Leicht), 222 B.R. 670, 680 (B.A.P. 1st Cir. 1998) (“In the

exemption arena, federal courts have, time and time again, concluded that the federal fresh start

principles promulgated in § 522(c) override state law exemption limitations, even definitional

limitations.”). It would make little sense for the Bankruptcy Code to honor—as a matter of

federal bankruptcy law—features of state law that would undermine section 522(b)(3)(A)’s

choice of law selection. The most sensible reading of section 522(b)(3)(A) leads to the

conclusion that “Congress made state law exemptions applicable as a matter of federal law[,]”

deferring to the states “with respect to the content of those exemptions, but not as to their

applicability.” Bartell, The Peripatetic Debtor, 22 Emory Bankr. Dev. J. at 425.

       In this respect, the Court would part ways with a number of courts that have honored

domiciliary restrictions in state exemption laws even when section 522(b)(3)(A) requires a

debtor to use the exemption laws of a state in which the debtor is not presently domiciled. See,

e.g., Bierbach v. Brooks (In re Brooks), 393 B.R. 80, 85-86 (Bankr. M.D. Pa. 2008) (collecting

several cases). However, applying the exemption laws of the state specified in section

522(b)(3)(A) without regard to any domiciliary restrictions in that state law is consistent with

both the text of section 522 and with the axiom that exemption laws are to be construed liberally

in favor of the debtor.

       As to the exemption in the Porsche, the Trustee’s objection is OVERRULED. As to the

exemption in the sports and hobby equipment, the Trustee’s objection is SUSTAINED. The




                                                   6
  Case 19-10641       Doc 38    Filed 06/19/20 Entered 06/19/20 16:11:59          Desc Main
                                  Document     Page 7 of 7



Debtor cannot claim exemptions under section 11-504(f)(1)(i)(1) in excess of $5,000, and he has

already claimed the full amount of that exemption as to the Porsche. An exemption in the

amount of $0 is exactly what it sounds like: “the equivalent of no exemption whatsoever.” In re

Berryhill, 254 B.R. 242, 244 (Bankr. N.D. Ind. 2000).




Date: June 19, 2020                         __________________________________
                                            Michael A. Fagone
                                            United States Bankruptcy Judge
                                            District of Maine




                                               7
